 

Case 3:18-cr-00124-T.]I\/| Document 57 Filed 04/24/19 Page 1 of 3

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, DEFENDANT’S
RESPONSE TO THE
GOVERNMENT’S
MOTION TO QUASH
SUBPOENA FOR TRIAL
TESTIMONY OF
RICHARD HANNA

 

Criminal Case No.:
3:18-CR-00124-TJM

KAREEM YOUNG,
Defendant.

 

1. By letter dated April 8, 2019 defendant applied to the Court for
permission to serve a subpoena on Richard Hanna. The Court then required defense
counsel to submit an ex parte justification for the issuance of the subpoena. That
justification Was sent to the Court through the Clerk’s Office by e-mail dated April 10,
2019. The Court apparently reviewed the email and authorized issuance of the

subpoena.

2. lt is respectfully submitted that the justification offered to the Court is
not in any Way inconsistent With the materials submitted by the government in

connection With its motion to quash.

3. The government did provide defense counsel With the names of Mr.

Hanna’s former staff members TWo of them, Terre Dennis and Patricia Vail Dellonte,

- ]_ -
LEVENE GOULDlN & THoMPsoN, LLP
450 PLAZA DRlvE
VESTAL, NY 13850
{L0270802 1>

 

 

Case 3:18-cr-00124-T.]I\/| Document 57 Filed 04/24/19 Page 2 of 3

were interviewed by Special Agent North on behalf of the government in this case in
2014. According to Agent North’s memorandum of the interview, Dennis stated that
defendant had been to Hanna’s Binghamton office on several occasions and that
Dellonte “handled his case.” Defense counsel was informed that he could contact
Dennis and Dellonte through Brooks Hanner, Esq., who is an attorney for the United
States House of Representatives. Accordingly, defense counsel spoke to l\/lr. Hanner at
least twice and engaged in an e-mail exchange with him. The bottom line of the
conversations and e-mails was that, according to Mr. Hanner, neither Dennis nor
Dellonte had any recollection of contacts with defendant nor did they have any records

pertaining to defendant’s contact with Mr. Hanna’s congressional office.

4. Defense counsel did not see how substituting Dennis and/or Dellonte for
Hanna advanced his client’s defense or the truth-seeking process. Furthermore,
Dennis and Dellonte are apparently working in the House of Representatives in
Washington, DC. Hanna, on the other hand, is a private citizen who resides in the
Northern District of New York. lt was believed that it would be easier, less expensive,

and just as effective to subpoena Mr. Hanna.

5. Defense counsel does not wish to disclose any further information
regarding trial strategy or questions that will be put to Mr. Hanna in this filing. lf the
Court requires some additional explanation for the testimony of Richard Hanna,

defendant will submit it in camera

LEvENE GouLDlN & THoMPsoN, LLP
450 PLAZA DRlvE
VEsTAL, NY 13850
(L0270802 1)

 

 

Case 3:18-cr-00124-T.]I\/| Document 57 Filed 04/24/19 Page 3 of 3

6. lt is respectfully submitted that the legal arguments relied upon by the
government in support of its motion are without merit. The cases relied upon do not
deal with criminal trials and do not implicate the defendant’s Sixth Amendment right
to compulsory process. Nor do they implicate defendant’s constitutional right to
present a defense Furthermore, the apparent exception in civil actions to enforcing
subpoenas on “high ranking government officials” mentioned in the decisions do not
apply to this case. Richard Hanna is a private citizen, not a government official. This
distinction is significant The justification for excusing high ranking government
officials from testifying in civil cases is that the courts do not wish to burden these
officials with “inordinate amounts of time tending to pending litigation”. The
government has not identified for the Court any public duty burdening l\/lr. Hanna

which would be disrupted by his appearance in court.

Dated: April 24, 2019
Vestal, New York

Respectfully submitted,

 

LEVE GO LDl & Tl'll l\/[PSON, LLP
By-'-- 61/1»££ l /k /C‘£€'Jz C{j

Jo n L. Perticone, Esq.
Ba ' Roll No: 102356

ial Counsel for Defendant
450 Plaza Drive
Vestal, New York 13850
Telephone: (607) 584-5616
Fax: (607) 763-9211
email:jperticone@lgtlegal.com

 

LEVENE GOULD|N & THOMPSON, LLP
450 PLAZA DR|VE
VESTAL, NY 13850
{L0270802.1}

 

